Citation Nr: 1455654	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an higher initial rating for residuals of a right ankle fracture, evaluated as 10 percent disabling from May 7, 2008, to July 31, 2014.

2.  Entitlement to an higher initial rating for residuals of a right ankle fracture, evaluated as 40 percent disabling from since August 1, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to May 1987.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2013, the Board denied the claim for a higher initial rating for the service-connected right ankle disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the July 2013 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In May 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected right ankle disability from 0 percent to 10 percent, effective May 7, 2008, and from 10 percent to 40 percent, effective August 1, 2014.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

While 40 percent is the maximum schedular rating for an ankle disability, a higher rating is potentially available on an extraschedular basis.  38 C.F.R. § 3.321(b).  Thus, the matter remains in appellate status. 

A July 2010 VA outpatient treatment record raises a claim of entitlement to service connection for varicose veins on the basis of aggravation by the service-connected right ankle disability.  Similarly, an August 2014 VA examination raises a claim of entitlement to service connection for a right knee disability as secondary to the service-connected right ankle disability.  These claims are referred to the agency of original jurisdiction for disposition.   


FINDINGS OF FACT

1.  From May 7, 2008, to August 1, 2014, the Veteran's service-connected right ankle disability was manifested by painful motion with marked limitation of motion.  

2.  Since August 1, 2014, the Veteran is in receipt of the maximum allowable schedular rating for his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for the service-connected right ankle disability, from May 7, 2008 to July 31, 2014, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5271 (2014).

2.  The criteria for an initial disability rating higher than 40 percent for the service-connected right ankle disability, since August 1, 2014, are not met.  38 U.S.C.A.         §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for a right ankle disability.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's VA medical treatment records have been obtained.  He has not identified any private treatment records that are pertinent to the appeal.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were obtained in September 2008 and August 2014.  Although the September 2008 VA examination does not adequately portray the functional impairment caused by the service-connected right ankle disability, it is responsive to the applicable rating criteria; thus, it is adequate for that limited purpose.  The August 2014 VA examination describes all findings, including functional impairment, in sufficient detail so that the Board's review is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

There is no indication in the record that any additional evidence, relevant to the matter decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

From May 7, 2008, to August 1, 2014, the right ankle disability was rated as 10 percent disabling under Diagnostic Code 5003-5271.  A hyphenated Diagnostic Code is used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.

Diagnostic Code 5003 provides that degenerative arthritis will be rated based on limitation of the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A maximum rating of 20 percent is warranted for marked limitation of the ankle.  Id.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Other diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of os calcis or astragalus); and Diagnostic Code 5274 (astragalectomy).  These conditions are not shown on in the evidence of record; thus application of these Diagnostic Codes is not warranted.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Facts

The Veteran's original claim for service connection was received on May 7, 2008.  In a June 2008 statement, the Veteran asserted that his symptoms include "constant pain, throbbing and stiffness."  

During a September 2008 VA examination, the Veteran again reported pain, stiffness, and aching of the joint.  He had not sought treatment for his pain.  The pain was constant, rated as a 7 out of a possible 10 on a pain scale.  He indicated that prolonged standing and exposure to cold weather caused flareups of his symptoms.

On physical examination, the Veteran was observed to ambulate normally, without the use of assistive devices.  Neither dorsiflexion nor plantar flexion were limited.  There was increased pain upon repetitive motion testing; the examiner did not indicate whether there was limitation of motion after repetition.  The examiner noted that the Veteran's complaint was "mainly eversion with standing."  The pain occasionally woke him at night.

In his November 2008 notice of disagreement, the Veteran stated that he had "pain, suffering, and limited mobility."  He also characterized his injury as "life-changing."  

In a July 2009 VA treatment note, the Veteran indicated that his ankle had not "felt right" since his in-service injury, and that his pain was getting progressively worse.  He had a "sensation of the ankle giving out on him."  Otherwise, he was in good health.  He did not take any medications on a regular basis.  A physical examination showed no swelling or erythema.  

The Veteran was evaluated by a VA podiatrist later in July 2009.  The podiatrist noted that the Veteran "lacks push off on right during ambulation," which "limits ankle motion."  The podiatrist did not quantify any limitation of motion in terms of degrees.  The right heel cord was tight.  There was pain on various ranges of motion, as well as weakness in the extensor hallucis longus muscle, and on dorsiflexion and plantar flexion.  There was no swelling, but there was diffuse tenderness to palpation in the ankle and the foot.  

The podiatrist recommended an ankle brace to limit the range of motion of the ankle while walking, and to prevent the ankle disability from affecting the Veteran's right leg and back.  

In October 2009, the Veteran reported that his ankle pain was ongoing and that it was not aided by over-the-counter pain medication.  

A July 2010 VA treatment indicates that the Veteran's gait was steady and that he did not require assistive devices for ambulation.

A February 2011 VA treatment record reflects that the Veteran walked with no difficulty.  He was in no distress, and stated that he was not in pain unless he had been standing at work for a prolonged period.  He declined a consult to physical therapy.  

The Veteran received a VA physical in December 2012.   He did not report any ankle discomfort.  He was employed at a mill, where he had been working for approximately 6 years.  He had full range of motion of all his extremities.  There was no swelling or erythema.  

During a December 2013 VA men's health evaluation, the Veteran indicated that his ankle symptoms had neither worsened nor improved.  His pain level was still 7 out of a possible 10, which the Veteran deemed "acceptable."  He did not take anything for his pain.   

The Veteran was afforded another VA examination in August 2014.  He denied that flareups impacted the function of his ankle.  Both dorsiflexion and plantar flexion were limited to 10 degrees.  There was no additional limitation of motion of the right ankle after repetitive motion testing; however, there was "less movement than usual," fatigability, incoordination, painful motion, "disturbance of locomotion," and interference with sitting, standing and weight-bearing.   Muscle strength testing showed slightly diminished strength in dorsiflexion and plantar flexion.  There was no laxity of the joint. 

The examiner found the Veteran has ankylosis of the joint in plantar flexion less than 30 degrees, and in dorsiflexion at more than 10 degrees.  He characterized the Veteran's symptoms as "almost constant discomfort in the right ankle."  There were "no significant flares of pain."  Reduced dorsiflexion of the right ankle caused "some problems with ambulation," an apparent reference to the Veteran's constant use of a right ankle brace.  

The Veteran was still employed, but had constant pain in the ankle with ambulation and standing.  He could not run because of his symptoms.  The examiner concluded that it was not possible to estimate additional limitation of motion during flareups, because the Veteran "has constant problems and denies any flares."  

Analysis

The evidence for the period up to August 1, 2014 is inconsistent in describing the severity of the Veteran's ankle disability.  Some records reflect that the Veteran complains of constant pain, sometimes so bad as to wake him up at night and that he describes his injury as "life-changing."  

On the other hand, other examination reports and treatment records note that the Veteran's gait was steady, he did not require an assistive device for ambulation, he could walk without difficulty, he was in no distress, he reported ankle pain only when he had been standing at work for a long period, and that he took no medication for pain.  One examiner noted "limited ankle motion" but did not explain how much motion was limited.  

After resolving any benefit of the doubt in favor of the Veteran with respect to the severity of the disability, the Board finds the evidence is at least in equipoise as to whether the symptoms rose to the level of "marked" limitation of motion during this time period.   Accordingly, the Board finds that a disability evaluation of 20 percent for the service-connected right ankle disability from May 7, 2008, to August 1, 2014, is warranted.  This is the highest schedular rating available under Diagnostic Code 5271 and, as noted above, since neither malunion nor ankyloses is present during this time period, Diagnostic Codes 5262, 5270, 5272, and 5274 are not for application.

On August 1, 2014, the Veteran underwent a VA examination which showed that both dorsiflexion and plantar flexion were limited to just 10 degrees each.  Although the ankle joint was clearly not immobilized, the examiner indicated that the Veteran has ankylosis of the right ankle.  On the strength of that finding, a September 2014 rating decision assigned a disability rating of 40 percent to the service-connected right ankle disability, effective August 1, 2014.  As this is the maximum schedular rating for an ankle disability under any applicable Diagnostic Code, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, are not applicable to this portion of the claim.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Additionally, a rating in excess of 40 percent for the service-connected right ankle disability would violate the "amputation rule," which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  A 40 percent disability rating is assigned if there is amputation of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  Thus, considering the amputation rule, a 40 percent disability rating is the maximum assignable disability rating for an ankle disability.  Accordingly, as a matter of law, a disability rating in excess of 40 percent since August 1, 2014, is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's right ankle disability includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's right ankle disability, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  


A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, the Veteran has been employed throughout the appeal, and has not asserted that he is precluded from obtaining and maintaining substantially gainful employment due to his service-connected right ankle disability.  Thus, Rice is inapplicable, and consideration of a TDIU is not warranted.  


ORDER

An initial disability rating of 20 percent, but no higher, for residuals of a right ankle fracture, from May 7, 2008, to July 31, 2014, is granted.

An initial disability rating in excess of 40 percent for residuals of a right ankle fracture since August 1, 2014 is denied.




____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


